  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TERRY ARCHIE, as             )
Administrator of the         )
Estate of Teria C. Archie,   )
et al.,                      )
                             )
     Plaintiffs,             )
                             )         CIVIL ACTION NO.
     v.                      )           2:19cv508-MHT
                             )                (WO)
COVINGTON COUNTY, et al.,    )
                             )
     Defendants.             )

                          JUDGMENT

    It is ORDERED that:

    (1) Plaintiffs’   unopposed      motion   to   voluntarily

dismiss Blake Turman as a defendant without prejudice

(doc. no. 36) is granted.

    (2) All claims against defendant Blake Turman are

dismissed without prejudice, with the parties to bear

their own costs, and defendant Turman is terminated as

a party to this action.

    This case is not closed.

    DONE, this the 14th day of November, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
